Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo, et al., US 2007/0018499 A1, in view of Hac, US 2005/0057095 A1.
As per Claim 1, Kokubo teaches a braking force control apparatus for a vehicle (¶¶ 56-58), comprising: 
a braking device configured to change a front/rear distribution of braking forces (¶¶ 98-99), and a control unit configured to execute automatic braking control for controlling the braking device (¶¶ 85-86; ECU 50 of Figure 1) in which, when there is a request for automatic braking from a traveling control device, first target braking forces of front and rear wheels are calculated by distributing a target braking force of the entire vehicle of the automatic braking to the front and rear wheels at a first front/rear wheel distribution ratio (¶¶ 98-99, 103-104), and the braking device is controlled such that braking forces of the front and rear wheels become the first target braking forces of the front and rear wheels, respectively, wherein the control unit stores a second front/rear wheel distribution ratio that is set in 
Kokubo does not expressly teach that the control unit is configured to, when a driver starts braking operation during execution of the automatic braking control, calculate second target braking forces of the front and rear wheels by distributing a braking force of the entire vehicle required by the driver to the front and rear wheels at the second front/rear wheel distribution ratio and control the braking device such that a braking force of the front wheels is a sum of the first and second target braking forces of the front wheels and a braking force of the rear wheels is a sum of the first and second target braking forces of the rear wheels.  Hac teaches that the control unit is configured to, when a driver starts braking operation during execution of the automatic braking control, calculate second target braking forces of the front and rear wheels by distributing a braking force of the entire vehicle required by the driver to the front and rear wheels at the second front/rear wheel distribution ratio and control the braking device such that a braking force of the front wheels is a sum of the first and second target braking forces of the front wheels and a braking force of the rear wheels is a sum of the first and second target braking forces of the rear wheels (¶¶ 42-44).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the braking device of Kokubo with the controller of Hac, in order to keep a consistent deceleration rate and reduce stopping distance.
As per Claim 2, Kokubo teaches that the control unit is configured to calculate a third front/rear wheel distribution ratio which gradually changes from the second front/rear wheel distribution ratio to the first front/rear wheel distribution ratio over a second predetermined time when a first predetermined time has elapsed from a time point when the driver starts the braking operation (¶¶ 60, 88), calculate third target braking forces of the front and rear wheels by distributing a braking force of the entire vehicle required by the driver to the front and rear wheels at the third front/rear wheel 
As per Claim 3, Kokubo does not expressly teach that the second front/rear wheel distribution ratio is preset such that a pitch moment applied to the vehicle body due to braking forces of the front and rear wheels is zero.  Hac teaches that the second front/rear wheel distribution ratio is preset such that a pitch moment applied to the vehicle body due to braking forces of the front and rear wheels is zero (¶¶ 78, 80, 83;  yaw moment moves from positive to negative).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661